Citation Nr: 0923480	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-43 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for spastic colitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1953 to 
April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO increased the 
Veteran's evaluation for his spastic colitis to 10 percent 
disabling.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving doubt in the Veteran's favor, his service-connected 
spastic colitis is productive of severe symptoms and his 
disability picture more nearly approximates the criteria for 
a 30 percent evaluation.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for spastic colitis 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7319 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
regard to the Veteran's claim for an increased rating for his 
service-connected spastic colitis, the Board concludes that 
this law does not preclude the Board from adjudicating this 
matter.  The Board is taking action favorable to the Veteran 
with regard to the issue on appeal.  

Once a claim is granted or the rating increased to the 
maximum allowance, it is substantiated and additional notice 
is not required.  Any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 Vet. App. 1311 (Fed. 
Cir. 2007).  The agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  See, Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

II. Legal Criteria 

        A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found for the entire period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation that is 
consistent with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

        B.  Disability Evaluation of Spastic Colitis

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) is evaluated as follows: severe means diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress (30 percent); moderate means 
frequent episodes of bowel disturbance with abdominal 
distress (10 percent); and mild means disturbances of bowel 
function with occasional episodes of abdominal distress 
(0 percent).  38 C.F.R. § 4.114, DC 7319 (2008).  

The words 'slight,' 'moderate,' and 'severe' are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
ensure that its decisions are "equitable and just."  See 
38 C.F.R. § 4.6 (2008).  

III. Analysis

The Veteran was originally granted service connection for 
spastic colitis in a May 1981 RO rating decision (0 percent 
disabling, effective April 3, 1979).  He filed a claim for an 
increased rating in November 2002.  In April 2003, the RO 
increased the Veteran's evaluation to 10 percent disabling 
(effective November 29, 2002).  The Veteran disagreed with 
RO's decision and asserted his condition warranted a higher 
rating.  

Private hospital admission records show that in December 2000 
and March 2001, the Veteran entered the hospital complaining 
of chest pain, was given a gastrointestinal cocktail, and the 
chest pain resolved.  A May 2001 private clinic record shows 
virtually the same scenario, minus hospital admission.  A 
November 2002 private esophagogastroduodenoscopy and biopsy 
showed a diagnosis of mild gastritis.  

Diarrhea alone was reported by the Veteran in a June 2003 
private medical record; this was attributed to infectious 
gastroenteritis at the time.  It also was reported as a daily 
occurrence in a March 2006 VA primary care record.  Regular 
episodes of constipation and diarrhea were reported by the 
Veteran in VA medical records from February and September 
2003.  

As for abdominal distress, a November 2004 private doctor 
letter states the Veteran's stomach rumbles and gurgles 
often.  Diffuse abdominal cramping pain was reported by the 
Veteran according to a June 2003 private medical record, 
although this was attributed to infectious gastroenteritis at 
the time.  In the September 2003 VA record, the Veteran 
reported bloody stools and the VA clinician found the lower 
left quadrant of his abdomen to be tender.  Bowel sounds were 
noted at the time of examination.  

A November 2005 private upper endoscopy report shows 
diagnoses of a hiatus hernia, gastritis and a normal small 
bowel.  A March 2006 private medical record shows the Veteran 
complained of irritable bowel symptoms and the doctor noted 
that the Veteran's spastic colitis was "not controlled"; 
diarrhea was not found at the time and the Veteran's abdomen 
was found to be normal.  In July 2008, a private medical 
record shows the Veteran had worsening abdominal pain and a 
CT scan was ordered.  

The Veteran's private treating physician wrote several 
letters regarding the Veteran's spastic colon disability.  In 
January 2005, the physician wrote that the Veteran had been 
previously diagnosed with irritable bowel syndrome and was 
given a special diet to follow to avoid worsening this 
condition (as well as to keep his diabetes in check).  In 
March 2005, the physician wrote that the Veteran was on 
Lomotil for his spastic colitis and diarrhea.  In March 2006, 
the physician wrote again, stating: "He has very severe, 
uncontrolled spastic colon.  I have tried him on multiple 
medications without success."  Finally, a November 2008 
letter states that the Veteran has an "intractable spastic 
colon and irritable bowel leading to fecal incontinence and 
abdominal cramping that is severely debilitating."  The 
physician described the Veteran's treatment and then stated:  

These symptoms have worsened each year that I have 
know him.  I have personally witnessed him have 
these bouts of abdominal pain and cramping, not 
only in the office, but incidentally out in public 
when I have seen him socially and incidentally ... I 
have not discussed his spastic colon on every 
single office visit with im (sic) because I am 
aware of its severity and am also aware that it 
has been gradually worsening.  It is a point of 
some embarrassment to him so he does not like to 
discuss it too often unless it is absolutely 
necessary.  

The Veteran submitted a December 2005 statement that is a log 
of symptoms from August to November 2005.  His symptoms 
include diarrhea and constipation, sometimes together and at 
other times in isolation.  The Veteran also wrote about the 
impact these activities have on his daily life.  

The Veteran has had three VA examinations.  In the March 2003 
report, the Veteran gave a history of loose, bloody stools 
which he started having in the 1960s.  He actively avoided 
certain foods and used acidophilus milk, which helped.  An 
abdominal examination revealed bowel sounds.  A slightly 
heme-positive brown stool was noted.  The diagnosis was 
gastroesophageal reflux, "spastic colitis, status post 
diagnosis before."  The April 2004 VA examination report 
noted that the Veteran had suffered from a spastic colon 
since the early 1970s and was put on Bentyl daily.  He 
discontinued use due to side effects and tried to manage his 
diet instead.  The Veteran reported eight bowel movements per 
day, nausea, abdominal cramping, constipation, and diarrhea.  
The examiner stated that it was evident from a review of the 
claims file that the Veteran had persistent abdominal 
complaints.  

At the January 2009 VA examination, the Veteran's complaints 
were similar to those from April 2004.  He reported several 
hospital stays for severe diarrhea.  The examiner reviewed 
the Veteran's symptom log, submitted in December 2005.  She 
noted that he reported weight loss.  The Veteran stated he 
would not eat if he was going anywhere (like church) to avoid 
experiencing diarrhea or constipation.  Effects on daily 
activities (chores, sports, etc.) were almost all severe.  
The examiner commented: "This colonic disease is severely 
limiting the Veteran's lifestyle and quite (sic) taxing on 
his health as he ages and has other medical problems to 
cotend (sic) with."  

In June 2006, statements from the Veteran's wife and former 
boss were submitted.  His wife asserted that the Veteran's 
spastic colon has gotten worse and worse.  "Going on a trip 
is a nightmare.  I spend most of the time waiting for this 
man to have 15 or more bowel movements or more a day."  The 
Veteran's former boss stated that from 1988 to 1998 the 
Veteran was assigned to his office.  He observed that 
throughout this period the Veteran had a medical condition 
that required him to go to the restroom in excess of eight 
times a day.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

The Board finds that the Veteran is competent to explain his 
personal observations regarding his spastic colitis, but that 
the evidence shows the Veteran is not an accurate source of 
information.  The claims file shows that in September 2003, a 
partially altered service treatment record was filed by the 
Veteran (one date was added).  In April 2006, the same record 
was submitted again, but now with two altered dates.  The 
claims file contains the original service treatment record-
minus both subsequently added dates.  

The altered service treatment record undermines the Veteran's 
credibility and renders his reports of symptoms less 
probative.  The Veteran's wife and former boss are also 
competent to state what they have witnessed, although there 
is no evidence they have the requisite medical expertise to 
form an opinion on the increase in the disability's severity.  
See, Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
While the Veteran's self-described symptoms are not 
particularly credible, there is no reason to doubt the 
credibility of the Veteran's former boss and his wife.  
Additionally, both the Veteran's private physician and the 
January 2009 VA examiner lend support to the claim for an 
increased rating; the private physician attested to the 
ongoing worsening of the Veteran's disability over time and 
the examiner reviewed the entire claims file and examined the 
Veteran to determine the severity of his disability.  

Review of the medical evidence indicates that the Veteran has 
been seen on numerous occasions with consistent complaints of 
diarrhea and abdominal distress.  Gastritis was show by 
diagnostic tests in private medical records from November 
2002 and November 2005.  The Veteran has been on Lomotil 
since at least March 2005.  As a result, the Board agrees 
with the Veteran's representative and finds that the evidence 
is in equipoise.  

Resolving doubt in the Veteran's favor, the Board finds that 
his service-connected spastic colitis is productive of more 
than moderate symptoms and that his disability picture more 
nearly approximates the criteria for a 30 percent evaluation.  
The 30 percent evaluation is the maximum schedular evaluation 
under DC 7319.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2008) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  While the 
Veteran was hospitalized and given a gastrointestinal 
cocktail in December 2000 and March 2001, he has not required 
frequent or recent hospitalizations.  No marked interference 
with employment has been shown.  Consideration of the 
extraschedular provisions is not warranted.  

The Board has also considered whether a higher rating might 
be warranted for any period of time during the pendency of 
this appeal.  Hart, 21 Vet. App. at 509-510.  The weight of 
the credible evidence demonstrates that the manifestations of 
the Veteran's spastic colitis have remained stable throughout 
this appeal.  As mentioned above, a 30 percent evaluation is 
the maximum schedular evaluation under DC 7319.  


ORDER

Resolving doubt in the Veteran's favor, an increased 
disability rating of 30 percent is allowed, subject to the 
regulations governing the award of monetary benefits.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


